Title: From Thomas Jefferson to Albert Gallatin, 24 November 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Nov. 24. 05.
                  
                  I send you the message to ask a scrupulous revisal, and as early an one as you can, because there does not remain more than time enough to submit it successively to the other gentlemen for their corrections, to make copies &c.   on reviewing what had been prepared as to Gr. Britain & Spain, I found it too soft towards the former, compared with the latter, & that so temporate a notice of the greater enormity of British invasions of right, might lessen the effect which the strong language towards Spain was meant to produce at the Thuilleries. I have therefore given more force to the strictures on Britain.
               